UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

ABDAL RAZAK ALI (ISN 685), §
Petitioner, §
v. § Civil Acfion No. 09-745 (RCL)
BARACK OBAMA, §
President of the United States, et al., § F § L E D
Respondents. §  1 6 2010
GRDER u.s.o\srw@°\l¢

The undersigned member of this Court recused from petitioner’s case on June 16, 2010.
That Order [1418] applies only to petitioner Abdal Razak Ali (ISN 685). Due to a clerical error,
all petitioners in Civ. No. 09-745 were transferred to another member of this Court.
Accordingly, it is hereby

ORDERED that the Clerk of Court shall create a new civil action comprised of the above
captioned petitioner; it is further

ORDERED that any filing made by the petitioner listed above in Taha Mattan, et al. v.
Obama, et al., Civ. No. 09-745, shall be deemed a part of the record in the new civil action to be
created by the Clerk of Court, and that the Clerk of Court shall endeavor to copy such filings into
the docket for the newly-created case as soon as practicable; it is further

ORDERED that upon creation of the new civil action described in the paragraphs above,
the Clerk of Court shall terminate the petitioner listed above as a party in this case; and it is
further

ORDERED that the undersigned shall remain the Presiding Judge for the remaining

petitioners in this matter.
SO ORDERED.

Qb/§Tgg/_o_ % C. jai

RoYfdE c. LA‘i